J-S44025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

MATTHEW SOLOMON

                         Appellee                    No. 1863 EDA 2015


                Appeal from the Order Entered May 21, 2015
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: MC-51-CR-0027528-2012


BEFORE: FORD ELLIOTT, P.J.E., STABILE, J., and MUSMANNO, J.

JUDGMENT ORDER BY STABILE, J.:                  FILED DECEMBER 29, 2017

      Appellant, the Commonwealth of Pennsylvania, appeals from the trial

court’s May 21, 2015 order affirming the municipal court’s dismissal of

charges. We vacate and remand.

      The trial court summarized the pertinent facts and procedural history:

            [O]n July 7, 2012, Appellee Matthew Solomon was arrested
      in Philadelphia after officers observed him disregard stop signs
      and red lights, drive into oncoming traffic, and hit objects on the
      curb. He was charged with the misdemeanor offense of driving
      under the influence and two summary offenses for reckless driving
      and disregarding red lights. On September 10, 2012, Solomon
      was found guilty in absentia of both summary traffic offenses in
      the Philadelphia Traffic Court; the DUI charge was not adjudicated
      on that date. On October 22, 2014, Solomon moved to dismiss
      the DUI charge in Municipal Court, arguing that the
      Commonwealth was barred from prosecuting him under the
      compulsory joinder provisions of 18 Pa.C.S.A. § 110[(1)](ii).

Trial Court Opinion, 8/25/15, at 1-2.
J-S44025-16


      Section 110 normally bars a subsequent prosecution where a former

prosecution, arising out of the same facts or criminal episode, resulted in an

acquittal or conviction in the same judicial district. 18 Pa.C.S.A. § 110(1)(ii).

In Commonwealth v. Perfetto, 169 A.3d 1114 (Pa. Super. 2017)(en banc),

this Court delineated an exception to § 110’s compulsory joinder requirement

unique to Philadelphia County. Under Perfetto, a former prosecution for a

summary traffic offense within the jurisdiction of the traffic division of the

Philadelphia Municipal Court does not bar a subsequent prosecution arising

out of the same facts or criminal episode. In light of Perfetto, the trial court

erred in dismissing the DUI charges under § 110. We therefore vacate and

remand for further proceedings.

      Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/17




                                      -2-